DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 99 -125 are pending in the application.  Claims 1-98 are cancelled.
Priority
	This application is a continuation of U.S. Application No. 15/578,585, filed November 
30, 2017, which is a U.S. National Stage entry of PCT/US201 6/035288 filed on June 1, 2016, which claims priority to U.S. Provisional Application No. 62/169,376, filed June 1, 2015.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application.
Claim Objections
Claims 100 and 119-121 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99, 101-118 and 122-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended claim 99 recites the structural formula
    PNG
    media_image1.png
    164
    332
    media_image1.png
    Greyscale
.
However, variable atom/group “Y” is undefined in the amended claim, rendering the claim indefinite.  This rejection is newly-made in response to the amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 99-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,537,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are drawn to compounds, compositions and methods that are anticipated by the cited claims of the issued patent.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 02/18/2022, with respect to rejection of claims 99, 100, 103, 106, 108, 109, 111, 112, 116, 117 and 123 under 35 U.S.C. 102(a)(1) as anticipated by JADHAV have been fully considered and are persuasive in view of the amendments.  The rejections have therefore been withdrawn. 
Applicant’s arguments, see REMARKS, filed 02/18/2022, with respect to rejection of claims 99, 100, 103, 111, 112, 116, 117 and 123 under 35 U.S.C. 102(a)(1) as anticipated by TEHRANI have been fully considered and are persuasive in view of the amendments.  The rejections have therefore been withdrawn. 
Applicant’s arguments, see REMARKS, filed 02/18/2022, with respect to rejection of claim 124 over JADHAV in view of MCKIM under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  The rejection has therefore been withdrawn. 
Applicant’s arguments, see REMARKS, filed 02/18/2022, with respect to rejection of claims 105, 123 and124 as indefinite under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments.  The rejections have therefore been withdrawn.
However, in view of the amendments, new rejections of claims 99, 101-118 and 122-125 have been made under 35 U.S.C. 112(b) as set forth above.
The Examiner acknowledges the request of applicant to hold the double patenting rejection in abeyance until allowable subject matter is identified in the pending application.  However, as no arguments regarding the merits of the rejections have been presented, these rejections are maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M MAURO/Primary Examiner, Art Unit 1625